DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice to Applicant
Claims 3-4, 6, 9-10 and 12 are cancelled.
Claims 1-2, 5, 7-8, 11 and 13-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Regarding Figures 1, 5, 7 and 12-40, these drawings are objected to because they are in grayscale rather than in black and white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Specifically, claim 7 recites, in part, “ordering the third plurality of activities according to one or more metrics” (claim 7).
However, claim 1 only recites obtaining the third plurality of activities as an optional step (i.e. “and/or obtaining a third plurality of activities” (claim 1)). Examiner suggests amending claim 1 to remove the and/or language to remediate the present rejection of claim 7.

Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation which states, in part, “…wherein each activity in the plurality of activities comprises one or more steps to be performed”. However, claim 1 recites several pluralities of activities. It is unclear which plurality of activities is being referenced in claim 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation which states, in part, “…wherein modifying the generated process model comprises applying synthesis rules that guarantee soundness of the generated process model”. The term "soundness" in claim 17 is a relative term which renders the claim indefinite. The term "soundness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7-8, 11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-2, 5, 7-8, 11 and 13-19 are directed to statutory categories, namely a process (claims 1-2, 5, 7-8, 11, 13-14 and 17-19), an article of manufacture (claim 15) and a machine (claim 16). 

Step 2A, Prong 1: Claims 1, 15 and 16 in part, recite the following abstract ideas:
 …displaying a generated process model… (Claim 1 and Claim 15 by extension),
…show on the display a generated process model… (Claim 16).

Dependent claims 2, 5, 7-8, 11 and 13-14 and 17-19 recite limitations relative to claim 1, including, for example: 
…obtaining, from a database, details of where in the process model activities are to be included [Claim 2],
…wherein the information comprises at least one of: information regarding the nature of an activity that has been performed… [Claim 5],
…further comprising: ordering the third plurality of activities according to one or more metrics [Claim 7],
…wherein the one or more metrics are selected from a group comprising: a fitness metric…  a precision metric… a complexity metric… and a knowledge-based metric… [Claim 8],
…wherein the recommended activity is selected from a plurality of activities, the selection of the recommended activity being made based on at least one of: an alphabetical policy… and a heuristics policy… [Claim 11],
…wherein the process model comprises a model representing a clinical care pathway… [Claim 13],
…wherein each activity in the plurality of activities comprises one or more steps to be performed… [Claim 14],
…wherein modifying the generated process model comprises applying synthesis rules that guarantee soundness of the generated process model… [Claim 17],
…wherein selecting the recommended activity comprises determining an ordering of activities according to occurrences… [Claim 18],
…wherein presenting the possible positions comprises indicating which existing activities from the process model occur before and/or after the activity to be included. [Claim 19].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2, 5, 7-8, 11 and 13-14 and 17-19 also recite abstract ideas.

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating and displaying a process model is considered to set forth steps for following rules or instructions. As such, claims 1-2, 5, 7-8, 11 and 13-19 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 15 and 16 only recite the following additional elements – 
…generated based on details of a first plurality of activities to be included in the process model obtained from a database… wherein the database comprises an event log…; determining a recommended activity based on at least an activity included in the database… obtaining a third plurality of activities from the database… [Claim 1],
…a computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 [Claim 15],
…an apparatus comprising: a display; and a processor configured to: …generated based on details of a first plurality of activities to be included in the process model obtained from a database… wherein the database comprises an event log…; determining a recommended activity based on at least an activity included in the database… obtaining a third plurality of activities from the database… [Claim 16].
The database, apparatus, display, processor and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) , like the following MPEP example:
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus cannot integrate the abstract idea into a practical application.

Step 2B: Claims 1, 15 and 16 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:
In particular, claims 1, 15 and 16 only recite the following additional elements – 
…generated based on details of a first plurality of activities to be included in the process model obtained from a database… wherein the database comprises an event log…; determining a recommended activity based on at least an activity included in the database… obtaining a third plurality of activities from the database… [Claim 1],
…a computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 [Claim 15],
…an apparatus comprising: a display; and a processor configured to: …generated based on details of a first plurality of activities to be included in the process model obtained from a database… wherein the database comprises an event log…; determining a recommended activity based on at least an activity included in the database… obtaining a third plurality of activities from the database… [Claim 16].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bito et al., U.S. Publication No. 2003/0216939 [hereinafter Bito], in view of Fairbrothers et al., U.S. Publication No. 2015/0066524 [hereinafter Fairbrothers].

Regarding claim 1, Bito discloses a computer-implemented method of generating a process model, the method comprising: displaying a generated process model to a user, the process model having been generated based on details of a first plurality of activities to be included in the process model obtained from a database and based on details of a second plurality of activities to be included in the process model received via a user input, wherein the database comprises an event log, the event log including information regarding activities that have been performed in relation to at least one previously-performed process (Bito, ¶ 15, as shown in FIG. 2, the case mix & clinical pathway making module has a care process selection step, an average process calculation step for the selected processes, a clinical pathway initializing step for the average process, a clinical pathway editing step, and a clinical pathway storing step for the completed clinical pathway. This composition makes it easy to make a clinical pathway (discloses generated process model) which suits actual clinical service. The care process selection step may use care process visualization which displays care process statistics as a two-dimensional matrix consisting of time and service item axes and a one-dimensional graph representing statistics for each care process, selects the region of interest in both graphs, and displays only statistics for care processes which fall within the region of interest), (Id., ¶ 40, Using this information about the patient combined with information about restrictions for the healthcare provider, care unit, doctor and other party concerned and the course of care adopted, an appropriate clinical pathway is selected from the case mix-clinical pathway relation database 16 and displayed (discloses displaying generated process model)), (Id., ¶ 37, a care process is extracted from the central data warehouse 13 (discloses first plurality of activities obtained from a database), a clinical pathway which matches it is selected from the case mix-clinical pathway relation database 16 and how much the extracted care process deviates from the clinical pathway is calculated), (Id., ¶ 49, FIG. 9 shows a typical screen transition in this clustering step. A care process display window 91 shows a process data set. On the left is a two-dimensional matrix where the horizontal axis represents time (the number of elapsed days from admission), the vertical axis represents clinical service items and the gray scale indicates the average amount of service rendered... This figure shows a case that a hierarchical clustering method is adopted where the horizontal axis represents distance and the vertical axis in the upper graph the number of clusters and that in the lower graph each process (inpatient), with the lower graph showing, in the form of a dendrogram, how clusters are configured. The user uses a pointing tool such as a slider to select the desired cluster and presses the SAVE button. In a care process display window 93, the graph on the right in the window 91 is replaced by a new one which is based on the saved clusters. After carrying out the clustering step, as in the case shown in FIG. 5, the user selects a cluster, calculates an average process, sets an initial clinical pathway, and edits and saves it (discloses second plurality of activities received via user input)), (Id., ¶ 48, FIG. 8 is a conceptual diagram showing the definition of a distance between processes. A process set 81 is a set of two-dimensional matrices (time and service item axes) which each represent the record of care rendered to patients. Here, data in cells of each process matrix is clinical service quantitative data (amount, cost, medical treatment fee, dosage, test data, etc). Process metric space 83 is composed by introducing into this process set 81 Euclid metric (metric calculation 82) which assumes that the cells constitute an axis of multidimensional space (discloses event log information in relation to previously performed processes));
obtaining from the user an activity to be included in the process model… and/or obtaining a third plurality of activities from the database, presenting the third plurality of activities to the user, and receiving a selection of an activity from the third plurality of activities (Id., ¶ 43, At a clinical pathway editing step, numerical calculation including threshold processing and rounding as well as modification and shift of numerical data and addition of new service items by the operator (discloses obtaining an activity to be included in the process model) are carried out to complete a clinical pathway), (Id., ¶ 36, The data thus warehoused is analyzed in different analysis environments using statistical methods or the like. Particularly, a clinical pathway analysis environment 15 is characteristic of the present invention. In this environment, the data stored in the central data warehouse 13 is analyzed in terms of a clinical pathway and care processes (discloses third plurality of activities), and data to be fed back to clinical service is generated).
While suggested, Bito does not exclusively disclose …wherein obtaining the activity comprises determining a recommended activity based on at least an activity included in the database, suggesting the recommended activity to the user and having the user accept the recommended activity…; determining one or more possible positions in the process model at which the activity to be included may be added, and presenting the possible positions to the user; modifying the generated process model in response to receiving a selection of a possible position by adding the activity to be included at the selected position.
However, Fairbrothers discloses …wherein obtaining the activity comprises determining a recommended activity based on at least an activity included in the database, suggesting the recommended activity to the user and having the user accept the recommended activity (Fairbrothers, ¶ 42, Upon selecting the appropriate pathway, the EHR 104 may send another HTTP request to the Platform 105 to request the pathway's content as illustrated in Appendices A and B. The Platform 105m may use the HTTP request, such as a GET request, to query the Platform's server for all pathway content, including, but not limited to, pathway nodes, supplemental content, cited evidence, published articles, comments, and mapped medical terminology and codes), (Id., ¶ 43, a user may submit additional parameters in his query to the Platform, through the EHR's 104 HTTP request, based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data. The Platform 105 may provide results, in a similar manner as described above, that may suggest (discloses determining and suggesting a recommended activity for user acceptance) one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.);
determining one or more possible positions in the process model at which the activity to be included may be added, and presenting the possible positions to the user (Id., ¶ 69, the user may be able to copy steps from one pathway to another pathway in the Platform. For example, when a user changes a step, adds/deletes content, etc. to a node, the same step, content, etc. may be added/deleted to the companion node(s) in the "mirror image" or "cloned" branch. In another example, a trauma pathway on the Platform 105 may recommend blood transfusions for patients with splenic rupture and hemodynamic instability or low hemoglobin on presentation (discloses determining possible positions of an activity to be added));
modifying the generated process model in response to receiving a selection of a possible position by adding the activity to be included at the selected position (Id., ¶ 52, Embodiments of the present invention provide an improved Platform 105 for clinician 101s and others to collaborate in the building of decision making algorithms or creation, use or management of collaborative clinical pathways. In some alternatives, the Platform 105 may provide users with the ability to use "Drag and Drop" techniques as illustrated in FIGS. 2-8 and 11-22 for the development or modification of clinical pathways (discloses modifying a process model based on user input)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the recommendation and activity positioning elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways.
 The motivation for doing so would have been to “provide an improved Platform 105 for clinician 101s and others to collaborate in the building of decision making algorithms or creation, use or management of collaborative clinical pathways” (Fairbrothers, ¶ 52), wherein such an improved platform would ensure “each healthcare provider can obtain an improved clinical pathway and thus enhance the quality of clinical service” (Bito, ¶ 18).

 Regarding claim 2, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
While suggested, Bito does not exclusively disclose …further comprising: obtaining, from a database, details of where in the process model activities are to be included.
However, Fairbrothers discloses …further comprising: obtaining, from a database, details of where in the process model activities are to be included (Fairbrothers, ¶ 69, the user may be able to copy steps from one pathway to another pathway in the Platform. For example, when a user changes a step, adds/deletes content, etc. to a node, the same step, content, etc. may be added/deleted to the companion node(s) in the "mirror image" or "cloned" branch. In another example, a trauma pathway on the Platform 105 may recommend blood transfusions for patients with splenic rupture and hemodynamic instability or low hemoglobin on presentation (discloses details of where in the process model activities are to be included (i.e. after ))), (Id., ¶ 28, The data tier may be implemented on one or more database. For example, the data tier may be implemented in a graph database (discloses database) with one or more vertices. The vertices may include path; path version; node; node version; citation; citation version; comment; attachment; article; article term; organization; user; cohort; status update; coding system; and code).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the activity positioning elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
Bito further discloses …wherein the information comprises at least one of: information regarding the nature of an activity that has been performed;
information regarding when an activity has been performed in the previously-performed process; 
and information regarding a subject in respect of whom an activity has been performed (Bito, ¶ 48, FIG. 8 is a conceptual diagram showing the definition of a distance between processes. A process set 81 is a set of two-dimensional matrices (time and service item axes) which each represent the record of care rendered to patients. Here, data in cells of each process matrix is clinical service quantitative data (amount, cost, medical treatment fee, dosage, test data, etc). Process metric space 83 is composed by introducing into this process set 81 Euclid metric (metric calculation 82) which assumes that the cells constitute an axis of multidimensional space (discloses event log information regarding a subject (i.e. patient)).

Regarding claim 7, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
Bito further discloses …further comprising: ordering the third plurality of activities according to one or more metrics (Bito, ¶ 36, The data thus warehoused is analyzed in different analysis environments using statistical methods or the like. Particularly, a clinical pathway analysis environment 15 is characteristic of the present invention. In this environment, the data stored in the central data warehouse 13 is analyzed in terms of a clinical pathway (discloses third plurality of activities) and care processes, and data to be fed back to clinical service is generated. Concretely, the clinical pathway analysis environment 15 has modules whose names appear in the frame representing it in the figure. The case mix & clinical pathway making module analyzes the data stored in the central data warehouse 13, makes a case mix and a clinical pathway and stores the relation between them in a case mix-CP relation database 16. This module offers an advantage that a clinical pathway can be made based on actual clinical service data (discloses third plurality of activities ordered according to metrics)).

Regarding claim 8, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 7.
Bito further discloses …wherein the one or more metrics are selected from a group comprising: a fitness metric, defining, for each activity in the third plurality of activities, a goodness of fit for the activity in the process model (Bito, ¶ 36, The data thus warehoused is analyzed in different analysis environments using statistical methods or the like. Particularly, a clinical pathway analysis environment 15 is characteristic of the present invention. In this environment, the data stored in the central data warehouse 13 is analyzed in terms of a clinical pathway (discloses third plurality of activities) and care processes, and data to be fed back to clinical service is generated), (Id., ¶ 48, Process metric space 83 is composed by introducing into this process set 81 Euclid metric (metric calculation 82) which assumes that the cells constitute an axis of multidimensional space. In other words, an inter-process metric (distance between processes) (discloses fitness metric) is defined as the root mean square of differences in clinical service quantity between cells);
and a knowledge-based metric, defining, for each activity in the third plurality of activities, at least one requirement that must be met (Id., ¶ 48, the amount of broadening may be adjusted to match the required accuracy in timing of clinical service. For example, when no broadening is done, punctuality will be needed in clinical service (discloses knowledge-based requirement metric)); on the other hand, when the amount of broadening is considerable, clinical service may be carried out virtually at any time).
While suggested, Bito does not exclusively disclose …a precision metric, defining, for each activity in the third plurality of activities, a preciseness of the process model, if the activity is included in the process model, as compared to a previously-performed process; a complexity metric, defining, for each activity in the third plurality of activities, a degree of complexity of the process model if the activity is included in the process model.
However, Fairbrothers discloses … a precision metric, defining, for each activity in the third plurality of activities, a preciseness of the process model, if the activity is included in the process model, as compared to a previously-performed process (Fairbrothers, ¶ 58, In some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways. As a pathway has changed over time, usage data may vary and may therefore provide insight as to how relevant a particular pathway may be at certain points in time (e.g. a pathway that may have been extremely popular or one that may have become extremely popular may be more or less relevant at present);
a complexity metric, defining, for each activity in the third plurality of activities, a degree of complexity of the process model if the activity is included in the process model (Id., ¶ 58, the search results may be ranked in part by the number of nodes (discloses complexity metric) contained in a pathway).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the complexity and precision metric elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
While suggested, Bito does not exclusively disclose …wherein the recommended activity is selected from a plurality of activities, the selection of the recommended activity being made based on at least one of: an alphabetical policy, whereby the recommended activity comprises the next activity of the plurality of activities when ordered alphabetically; 
and a heuristics policy, whereby the recommended activity comprises an activity which occurs most commonly in previously-performed processes
However, Fairbrothers discloses …wherein the recommended activity is selected from a plurality of activities, the selection of the recommended activity being made based on at least one of: an alphabetical policy, whereby the recommended activity comprises the next activity of the plurality of activities when ordered alphabetically; 
and a heuristics policy, whereby the recommended activity comprises an activity which occurs most commonly in previously-performed processes (Fairbrothers, ¶ 43, a user may submit additional parameters in his query to the Platform, through the EHR's 104 HTTP request, based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data. The Platform 105 may provide results, in a similar manner as described above, that may suggest (discloses recommended activity) one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.), (Id., ¶ 58, the search results may be ranked in part by data collected from usage data by all Platform 105 users, such as the number of times that a pathway may have been accessed by the Platform 105 users (discloses heuristics policy)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the heuristic policy elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
Bito further discloses …wherein the process model comprises a model representing a clinical care pathway (Bito, ¶ 2, The present invention relates to a medical information system and information service. Particularly it concerns software for feeding back results of analysis of care process data to clinical service using a clinical pathway (standard or optimum care process), making a clinical pathway, evaluating a degree of compliance between a clinical pathway and care process data, and selecting an appropriate clinical pathway, and a medical information system incorporating the software, and medical information service based on the medical information system).

Regarding claim 14, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
Bito further discloses …wherein each activity in the plurality of activities comprises one or more steps to be performed (Bito, ¶ 37, a care process is extracted from the central data warehouse 13 (discloses first plurality of activities comprising steps to be performed), a clinical pathway which matches it is selected from the case mix-clinical pathway relation database 16 and how much the extracted care process deviates from the clinical pathway is calculated).

Regarding claim 15, the combination of Bito and Fairbrothers discloses …the method of claim 1.
While suggested, Bito does not exclusively disclose …A computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform…
However, Fairbrothers discloses … A computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform… (Fairbrothers, ¶ 22, the Collaborative Clinical Pathway platform may be implemented via one or more computers 102 and a web browser. Each computer may be well known to those skilled in the art and may include a display, a central processor, a system memory, and a system bus that couples various system components including the system memory to the central processor unit. The system bus may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. The structure of system memory may be well known to those skilled in the art and may include a basic input/output system ("BIOS") stored in a read only memory ("ROM") and one or more program modules such as operating systems, application programs and program data stored in random access memory ("RAM"). The computers 102 may also include a variety of interface units and drives for reading and writing data and a database for storing data. The computers 102 may run an Operating System ("OS"). The OS may include a shell, for providing transparent user access to resources such as application programs. The OS may include a kernel, which provides essential services required by other parts of OS and application programs. The services provided by the kernel include memory management, process and task management, disk management, and I/O device management. The OS may be the Linux Operating system, Microsoft Operating system or other operating systems).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the computing elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Regarding claim 16, Bito discloses an apparatus comprising: a display (Bito, ¶ 35, Terminal equipment for the EPR system 11 may be a stationary desk top computer in an examination room or a mobile laptop computer or personal digital assistant (PDA) usable in a hospital ward or outside a hospital), (Id., ¶ 46, In a care process display screen 51 (discloses display), a care process is shown on the left, where the horizontal axis represents the number of days which have elapsed since admission, the vertical axis represents clinical service items and the gray level indicates the amount of service rendered);
…show on the display a generated process model to a user, the process model having been generated based on details of a first plurality of activities to be included in the process model obtained from a database and based on details of a second plurality of activities to be included in the process model received via a user input, wherein the database comprises an event log, the event log including information regarding activities that have been performed in relation to at least one previously-performed process (Bito, ¶ 15, as shown in FIG. 2, the case mix & clinical pathway making module has a care process selection step, an average process calculation step for the selected processes, a clinical pathway initializing step for the average process, a clinical pathway editing step, and a clinical pathway storing step for the completed clinical pathway. This composition makes it easy to make a clinical pathway (discloses generated process model) which suits actual clinical service. The care process selection step may use care process visualization which displays care process statistics as a two-dimensional matrix consisting of time and service item axes and a one-dimensional graph representing statistics for each care process, selects the region of interest in both graphs, and displays only statistics for care processes which fall within the region of interest), (Id., ¶ 40, Using this information about the patient combined with information about restrictions for the healthcare provider, care unit, doctor and other party concerned and the course of care adopted, an appropriate clinical pathway is selected from the case mix-clinical pathway relation database 16 and displayed (discloses displaying generated process model)), (Id., ¶ 37, a care process is extracted from the central data warehouse 13 (discloses first plurality of activities obtained from a database), a clinical pathway which matches it is selected from the case mix-clinical pathway relation database 16 and how much the extracted care process deviates from the clinical pathway is calculated), (Id., ¶ 49, FIG. 9 shows a typical screen transition in this clustering step. A care process display window 91 shows a process data set. On the left is a two-dimensional matrix where the horizontal axis represents time (the number of elapsed days from admission), the vertical axis represents clinical service items and the gray scale indicates the average amount of service rendered... This figure shows a case that a hierarchical clustering method is adopted where the horizontal axis represents distance and the vertical axis in the upper graph the number of clusters and that in the lower graph each process (inpatient), with the lower graph showing, in the form of a dendrogram, how clusters are configured. The user uses a pointing tool such as a slider to select the desired cluster and presses the SAVE button. In a care process display window 93, the graph on the right in the window 91 is replaced by a new one which is based on the saved clusters. After carrying out the clustering step, as in the case shown in FIG. 5, the user selects a cluster, calculates an average process, sets an initial clinical pathway, and edits and saves it (discloses second plurality of activities received via user input)), (Id., ¶ 48, FIG. 8 is a conceptual diagram showing the definition of a distance between processes. A process set 81 is a set of two-dimensional matrices (time and service item axes) which each represent the record of care rendered to patients. Here, data in cells of each process matrix is clinical service quantitative data (amount, cost, medical treatment fee, dosage, test data, etc). Process metric space 83 is composed by introducing into this process set 81 Euclid metric (metric calculation 82) which assumes that the cells constitute an axis of multidimensional space (discloses event log information in relation to previously performed processes));
obtain an activity to be included in the process model… and/or obtaining a third plurality of activities from the database, presenting the third plurality of activities to the user, and receiving a selection of an activity from the third plurality of activities (Id., ¶ 43, At a clinical pathway editing step, numerical calculation including threshold processing and rounding as well as modification and shift of numerical data and addition of new service items by the operator (discloses obtaining an activity to be included in the process model) are carried out to complete a clinical pathway), (Id., ¶ 36, The data thus warehoused is analyzed in different analysis environments using statistical methods or the like. Particularly, a clinical pathway analysis environment 15 is characteristic of the present invention. In this environment, the data stored in the central data warehouse 13 is analyzed in terms of a clinical pathway and care processes (discloses third plurality of activities), and data to be fed back to clinical service is generated).
While suggested, Bito does not exclusively disclose …and a processor configured to…; …wherein obtaining the activity comprises determining a recommended activity based on at least an activity included in the database, suggesting the recommended activity to the user and having the user accept the recommended activity…; determine one or more possible positions in the process model at which the activity to be included may be added, and presenting the possible positions to the user; modify the generated process model in response to receiving a selection of a possible position by adding the activity to be included at the selected position.
However, Fairbrothers discloses …and a processor configured to… (Fairbrothers, ¶ 22, Each computer may be well known to those skilled in the art and may include a display, a central processor, a system memory, and a system bus that couples various system components including the system memory to the central processor unit);
…wherein obtaining the activity comprises determining a recommended activity based on at least an activity included in the database, suggesting the recommended activity to the user and having the user accept the recommended activity (Fairbrothers, ¶ 42, Upon selecting the appropriate pathway, the EHR 104 may send another HTTP request to the Platform 105 to request the pathway's content as illustrated in Appendices A and B. The Platform 105m may use the HTTP request, such as a GET request, to query the Platform's server for all pathway content, including, but not limited to, pathway nodes, supplemental content, cited evidence, published articles, comments, and mapped medical terminology and codes), (Id., ¶ 43, a user may submit additional parameters in his query to the Platform, through the EHR's 104 HTTP request, based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data. The Platform 105 may provide results, in a similar manner as described above, that may suggest (discloses determining and suggesting a recommended activity for user acceptance) one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.);
determine one or more possible positions in the process model at which the activity to be included may be added, and presenting the possible positions to the user (Id., ¶ 69, the user may be able to copy steps from one pathway to another pathway in the Platform. For example, when a user changes a step, adds/deletes content, etc. to a node, the same step, content, etc. may be added/deleted to the companion node(s) in the "mirror image" or "cloned" branch. In another example, a trauma pathway on the Platform 105 may recommend blood transfusions for patients with splenic rupture and hemodynamic instability or low hemoglobin on presentation (discloses determining possible positions of an activity to be added));
modify the generated process model in response to receiving a selection of a possible position by adding the activity to be included at the selected position (Id., ¶ 52, Embodiments of the present invention provide an improved Platform 105 for clinician 101s and others to collaborate in the building of decision making algorithms or creation, use or management of collaborative clinical pathways. In some alternatives, the Platform 105 may provide users with the ability to use "Drag and Drop" techniques as illustrated in FIGS. 2-8 and 11-22 for the development or modification of clinical pathways (discloses modifying a process model based on user input)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the recommendation and activity positioning elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Regarding claim 17, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 1.
Bito further discloses …wherein modifying the generated process model comprises applying synthesis rules that guarantee soundness of the generated process model (Bito, ¶ 62, the present invention provides an information system which analyzes care record and feeds back the analysis result to clinical service or a healthcare provider. Particularly, the use of clinical pathways produces a remarkable effect that information can be efficiently fed back. The clinical pathway making method employed in the invention helps make and modify clinical pathways in a way which suits actual care processes. The appropriate clinical pathway selection method employed in the invention permits selection of an appropriate clinical pathway according to patient information and the record of care rendered by a specific time (discloses synthesis rules for guaranteed soundness)).

Regarding claim 18, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 11.
Bito further discloses …determining an activity occurrence matrix, an entry of the activity occurrence matrix counting a number of previously-performed processes in which a certain activity occurs at a certain position, and computing the ordering therefrom (Bito, Figure 2, Figure depicts activity matrices counting a number of previously-perfomed processes), (Id., ¶ 43, FIG. 2 is a conceptual diagram showing the method of making a clinical pathway according to the present invention. This method is used in the case mix & clinical pathway making module in the clinical pathway analysis environment 15 as shown in FIG. 1. Each process in a process data set refers to record of a series of clinical services which consist of three factors: duration of service (elapsed day), service item (clinical service) and quantity. Here, " quantity" refers to the amount or duration of clinical service, clinical service cost, and revenue and profit from clinical service. When a clinical service is a test or measurement, a measured value may be treated as " quantity" data. When a clinical service is medication or injection, dosage may be treated as " quantity" data. In FIG. 2, each process is expressed by a two-dimensional matrix in which the columns and rows represent elapsed day(s) and service items, respectively, with the cells for quantitative data. This process data set is displayed by process visualization and only a process subset of interest is selected at the process selection step. Here, process visualization typically uses a two-dimensional matrix expressing a time-series pattern consisting of elapsed days and service items, and a one-dimensional graph indicating statistics for each process, where there is a function of selection projection to show the areas of interest on both graphs. Thanks to this function, the areas of interest can be set on the one-dimensional graph to select processes and an average process from the selected processes can be observed on the two-dimensional matrix. As a consequence, it is possible to extract a group of patients to whom virtually uniform care processes suitable for making a clinical pathway have been rendered. The process selection step may include a patient selection step based on patient basic information such as diagnosis, gender, age, operation and ethnic group. An average process is calculated from the selected processes by an average process calculation step and defined as an initial clinical pathway by a clinical pathway initializing step. At a clinical pathway editing step, numerical calculation including threshold processing and rounding as well as modification and shift of numerical data and addition of new service items by the operator are carried out to complete a clinical pathway. The completed clinical pathway is stored at a clinical pathway storing step and displayed by clinical pathway visualization. This clinical pathway visualization may be the same as the process visualization; it should display the completed clinical pathway and the recorded processes to enable comparison between them and analysis of them. When an average care process as an initial clinical pathway is set based on various data in this way, a realistic clinical pathway which suits actual care practice can be easily created. In addition, the combination of the two-dimensional matrix and the one-dimensional graph allows a process data set to be displayed in an apprehensible manner, thereby facilitating selection of a process of interest).
While suggested, Bito does not exclusively disclose …wherein selecting the recommended activity comprises determining an ordering of activities according to occurrences, determining said ordering comprising…
However, Fairbrothers discloses …wherein selecting the recommended activity comprises determining an ordering of activities according to occurrences, determining said ordering comprising… (Fairbrothers, ¶ 43, a user may submit additional parameters in his query to the Platform, through the EHR's 104 HTTP request, based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data. The Platform 105 may provide results, in a similar manner as described above, that may suggest (discloses recommended activity) one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.), (Id., ¶ 58, the search results may be ranked in part by data collected from usage data by all Platform 105 users, such as the number of times that a pathway may have been accessed by the Platform 105 users (discloses heuristics policy)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the heuristic policy elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Regarding claim 19, the combination of Bito and Fairbrothers discloses a computer-implemented method according to claim 11.
While suggested, Bito does not exclusively disclose …wherein presenting the possible positions comprises indicating which existing activities from the process model occur before and/or after the activity to be included.
However, Fairbrothers discloses …wherein presenting the possible positions comprises indicating which existing activities from the process model occur before and/or after the activity to be included (Fairbrothers, ¶ 69, the user may be able to copy steps from one pathway to another pathway in the Platform. For example, when a user changes a step, adds/deletes content, etc. to a node, the same step, content, etc. may be added/deleted to the companion node(s) in the "mirror image" or "cloned" branch. In another example, a trauma pathway on the Platform 105 may recommend blood transfusions for patients with splenic rupture and hemodynamic instability or low hemoglobin on presentation (discloses determining possible positions of an activity to be added (i.e. after a determination of hemodynamic instability or low hemoglobin));
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the process model generation elements of Bito’s clinical pathway management support information system to include the position recommendation elements of Fairbrothers in the analogous art of implementation of web based collaborative clinical pathways for the same reasons as stated for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patterson et al., U.S. Publication No. 2007/0083385 discloses an optimized practice process model for clinical process improvement.
Mang et al., U.S. Publication No. 2010/0138229 discloses implementing a guideline based clinical process.
Duftler et al., U.S. Publication No. 2014/0297240 discloses extracting clinical care pathways correlated with outcomes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624